Citation Nr: 1135549	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include as due to exposure to asbestos.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a pulmonary disorder due to exposure to asbestos while working in warehouses during service.  His Military Occupation Specialty (General Warehouseman) is consistent with such asserted duty, and the Veteran's representative has requested that the RO conduct development to determine if the Veteran was exposed to asbestos during service.  He also requested that the Veteran be afforded a VA examination to determine if he has a pulmonary disorder as a result of exposure to asbestos.  

The Board notes further with respect to this claim that there is no specific statutory or regulatory criteria governing claims for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).  However, VA has provided very specific guidelines for the adjudication of asbestos exposure claims in the ADJUDICATION PROCEDURE MANUAL (the M21-1), Parts III (para. 5.13) and VI (para. 7.21).  The General Counsel has held that these guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  See VAOPGCPREC 4-2000 (April 13, 2000).  In part, these guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1, Part VI, Par. 7.21(b).  This information provides that inhalation of asbestos fibers can produce pleural effusion, fibrosis and pleural plaques.  The latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  As such, and given the contention of the Veteran's representative, the RO should ensure that this claim is fully developed in accordance with the guidelines cited above.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter in compliance with DVB Circular and M21-1, Part VI, regarding his alleged exposure to asbestos while in the military, and take appropriate action to develop any evidence of the Veteran's potential exposure to asbestos before, during, and after his military service.

2.  After completion of the above, the claims file should be forwarded to an appropriate specialist for review to obtain a medical opinion to ascertain the relationship, if any, between a current pulmonary disorder and possible exposure to asbestos.  Specifically, the examiner should offer responses to the following questions:

a) Assuming, for the sake of the opinion, that the Veteran has been exposed to asbestos during service, is any current pulmonary disability as likely as not (a 50% or higher degree of probability) causally linked to asbestos exposure rather than any other etiology (including any exposure to asbestos prior to or following his service)?  

b) Assuming, for the sake of the opinion, that the Veteran was not exposed to asbestos during service, is a current pulmonary disorder at least as likely as not otherwise related to service?  

3.  Thereafter, the claim must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

